DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on  11/10/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 14-19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 13-15, it is unclear how can the distance between the first and second points be equal to the radius of the laser? How can a laser have a radius, thus claim is indefinite. It appears that the radius is the radius of the loop.
In claim 13, lines 6-9, it is unclear how can the distance between the first and second points be equal to the radius of the laser? How can a laser have a radius, thus claim is  indefinite. It appears that the radius is the radius of the loop.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen et al. (US pat 9129954).
With respect to claim 26, Yen et al. teach a method of making a semiconductor device, comprising (see figs. 1-13, particularly figs. 1A,1B and associated text): 
providing an encapsulant 132, 170 including a shielding layer 170 formed over the encapsulant; and 
forming a slot 1711 in the shielding layer, wherein the slot includes, 
a first linear portion (bottom lateral portion), 
a second linear portion (top lateral portion), and 
a curve (curved portion between top and bottom portions) connecting the first linear portion and the second linear portion.  
With respect to claim 27, Yen et al. teach forming the slot with a gap.  
With respect to claim 28, Yen et al. teach a first electrical component 112; and depositing the encapsulant over the first electrical component.  
With respect to claim 29, Yen et al. teach providing a second electrical component 141; providing a conductive pillar 151 disposed between the first electrical component and second electrical component; and depositing the encapsulant over the second electrical component and conductive pillar.  
With respect to claim 30, Yen et al. teach forming the slot with two discrete but connected portions 1713 (top and bottom).  
With respect to claim 31, Yen et al. teach forming the curve with a radius.

 Claims 1-13, 14-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814